DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on October 11, 2022 for application 17/197,432.  Claims 16-18, 21, 24, and 29-31 were amended, claim 33 was cancelled, and claims 35-36 were added as new claims.  Claims 16-32 and 34-36 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed on October 11, 2022, and the Examiner responds as provided below.
	Regarding the Applicant’s response at page 7 of the Remarks that concerns the objections to claims 18, 21, and 31, the amendments to the claims cure the deficiencies and the corresponding objections are withdrawn.
Regarding the Applicant’s response at page 7 of the Remarks that concerns the § 112(b) rejection of claim 24, the amendment to claim 24 adequately resolves the issue and the rejection is withdrawn.
Regarding the Applicant’s response at pages 7-9 of the Remarks that concerns the § 103 rejection and the amendment to the independent claims 16, 29, and 30 that incorporates the limitation “based on,” the Examiner concludes that the amendment is superfluous and does not affect the breadth of the claims.  In other words, the Examiner initially interpreted the meaning of the claim to mean the “privacy-preserving techniques being determined based on … processing operations to be performed on the data by the computing resource.”  (To use a mathematical analogy, the Examiner viewed “based on” as functioning “distributively,” i.e., a ˖ (b + c) = ab + ac.)  To add ambiguity to the situation, the Applicant amended the independent claims to incorporate “based on” to modify “processing operations,” but then submitted new claim 35 where “based on” does not modify “processing operations.”  This lack of consistency is the basis of the § 112(b) rejection below.  Given the Examiner’s initial interpretation of the claim that is consistent with the amendments to the independent claims, the Examiner suggests the independent claims be amended to remove the newly added “based on.”
Regarding the Applicant’s response at page 9 of the Remarks that concerns the § 103 rejection and the amendment to the independent claims 16, 29, and 30 that concerns the limitation “at least one gateway” and “industrial system or the electric power system,” the Applicant’s arguments in conjunction with the claim amendments are persuasive, and consequently the Examiner conducted a new prior art search. The Applicant’s arguments are now moot with respect to the aforementioned claims because the arguments do not apply to one of the references currently used in the § 103 rejection as detailed below.
Regarding the Applicant’s response at pages 9-10 of the Remarks that concerns the § 103 rejection of independent claims 29 and 30 the respective dependent claims of independent claim 16, the arguments for patentability rest upon the patentability of claim 16.  Because claim 16 is not patentable over the prior art of record, the aforementioned claims are similarly not allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 16, 29, and 30, and thus the corresponding dependent claims of claim 16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 16, 29, and 30 are amended to include the limitation “based on.”  The Examiner respectfully submits that the amendment is superfluous and does not affect the breadth of the claims.  In other words, the Examiner initially interpreted the meaning of the claim to mean the “privacy-preserving techniques being determined based on … processing operations to be performed on the data by the computing resource.”  Additionally, new claim 35, which depends on claim 16, recites, “… determining the one or several privacy-preserving techniques based on the data privacy requirements for the data and the processing operations comprises….”  Thus, claim 16 recites “based on the processing operations,” while claim 35 omits “based on,” which leads to ambiguity, and thereby an issue of indefiniteness.  The rejection can be overcome by amending the claims to remove the inconsistency, with the Examiner advocating for the removal of the newly added “based on” limitation within claims 16, 29 and 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following conventions apply to the mapping of the prior art to the claims:
Italicized text – claim language.
Parenthetical plain text – Examiner’s citation and explanation.
Quotation marks – language quoted from a prior art reference.
Underlining – language quoted from a claim.
Brackets – material altered from either a prior art reference or a claim, which includes the Examiner’s explanation that relates a claim limitation to the quoted material of a reference.
Braces – a limitation taught by another reference, but the limitation is presented with the mapping of the instant reference for context.
Numbered footnote – a first phrase to be moved upwards to the primary reference analysis.
Lettered footnote – a second phrase to be moved after the movement of the first phrase from which it was lifted, or more succinctly, move numbered material first, lettered material last.
A.	Claims 16-18, 22-24, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Iyoob et al. (US 2021/0133557, “Iyoob”) in view of Higginson et al. (US 2018/0293233, “Higginson”).
Regarding Claim 16
Iyoob discloses 
A computer-implemented method (abstract) of configuring data protection settings for data…1 (¶ [0019], “To maintain compliance with privacy protections such as the GDPR, data scientists are tasked with scrubbing data [as data protection] of any PII that may be present;” and  ¶ [0019], i.e., the  “anonymized” and “pseudonymized” classifications yield configure[ed] data protection settings), 
the method comprising: 
automatically (at least ¶ [0019], “Embodiments of the present disclosure leverages the use of machine learning, crowd sourced libraries of data patterns, deep learning and pseudonymization to automate data scrubbing [as a privacy-preserving technique…”) determining one or several privacy-preserving techniques to be applied to the data (¶ [0020], “For example, column names or key names of the metadata can be assigned classifications that identify the data within the column name to be left unprocessed, anonymized and/or pseudonymized,” i.e., “anonymized” and “pseudonymized” are privacy-preserving techniques), 
the one or several privacy-preserving techniques (¶ [0020]) being determined based on data privacy requirements for the data (¶ [0020], “The ‘anonymized’ classification [as determined to implement a data privacy requirement] may indicate that the machine learning model expects PII to be present within the column or key, but the data is not expected to be useful to data scientists, and therefore [according to a data privacy requirement it] can be scrubbed without mapping the raw data to the scrubbed data. Columns or keys classified as ‘pseudonymized’ [as determined to implement a data privacy requirement] are anticipated to store PII within the column or key name that is useful and should therefore be scrubbed and raw data values are to be mapped to the scrubbed data values [to implement a further data privacy requirement for the data].”) and…2 ; and 
automatically causing the determined one or several privacy-preserving techniques to be applied (¶ [0070], “…revising PII identification patterns through [applying] automated generation of regular expressions [as a privacy-preserving technique] and pseudonymizing data labeled as PII by scrubbing the data in accordance with the assigned [and thereby determined] replacement method.”);
3 ….  
Iyoob doesn’t disclose
1 …of an industrial system or an electric power system,
2 … based on processing operations to be performed on the data by a computing resource;
	3 wherein the industrial system or the electric power system comprises at least one gateway via which the data are transmitted to the computing resource for processing and/or storing.
Higginson, however, discloses
1 …of an industrial system or an electric power system  (¶ [0053], “As with nearly all software-based systems, database systems are often required to undergo periodic upgrades in order to take advantage of new computing technologies. During the migration process, a customer [as an industrial system] may wish to migrate one or more old database systems over to new database systems;” and Fig. 3, ¶ [0061], “For large enterprises, the customer IT infrastructure 302 may be geographically distributed across multiple locations. For smaller customers, the customer IT infrastructure 302 may be located in a single facility as shown in FIG. 3,” i.e., Higginson doesn’t literally teach an industrial system, however, the scenarios involving different types of “customers” encompasses a “customer” that is broadly an industrial system or more narrowly an electronic power system, as the entities recited in claim 16 are the types of entities that would be interested in the migration of a database.  See MPEP § 2141(III), stating “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.”),
2 … based on processing operations (¶ [0055], “A migration can involve multiple steps. First, the source databases and the target databases may be subjected to a pre-migration analysis [as a processing operation that determines the necessary privacy-preserving techniques as disclosed by Iyoob]. This analysis may be useful for categorizing objects, identifying objects that require special handling during migration, identifying invalid objects, analyzing the usage and criticality of objects, and/or the like [that are involved with privacy-preserving techniques];” see also Iyoob ¶ [0070], “The functions, tasks or processes fulfilled by the pseudonymizer 203 [as a privacy-preserving technique] may include the classification of fields within data packages or datasets using metadata associated therewith, implementing machine learning algorithms to perform data pattern recognition in order to identify PII data values stored within the fields of the metadata, assigning replacement methods [as processing operations] for the identified data using the data patterns of the pattern library 209 as a reference, revising PII identification patterns through automated generation of regular expressions and pseudonymizing data labeled as PII by scrubbing the data in accordance with the assigned replacement method [as a processing operation];” and ¶ [0070], “…revising PII identification patterns through automated generation of regular expressions [as a further processing operation] and pseudonymizing data labeled as PII by scrubbing the data in accordance with the assigned replacement method,” i.e., the generic processing operation of Higginson, such as “categorizing objects,” is supplemented by Iyoob that teaches more specific actions to be taken in a “pre-mitigation analysis”)  to be performed on the data by a computing resource (¶ [0055], “The pre-migration analysis may use data collected from a cloud-based database modeling service…;” and ¶ [0059], “A cloud data center [as a computing resource] is able to remotely interact with a customer data center to analyze the customer systems, generate [and thereby perform] the migration plan, and provide an interactive interface that gives customers control over the migration in real-time through a cloud-based portal.”)
	3 wherein the industrial system or the electric power system (Fig. 3, ¶¶ [0053], [0061]) comprises at least one gateway (¶ [0059], “The migration and data analysis may be carried out by a gateway installed as an integrated part of the customer system [as the industrial system].”) via which the data are transmitted to the computing resource for processing and/or storing (¶¶ [0059]-[0060], “The gateway may communicate with [and thereby transmit data to] the cloud data center [as the computing resource] and the portal in order to govern and report on the migration process;” and ¶¶ [0060]-[0062], “Although not shown explicitly in FIG. 3, the target databases 308 may be operated by a cloud storage facility [incorporated within the computing resource]. This type of migration may relieve the customer from the responsibility of operating and maintaining the target databases 308 [for storing data].”).
	Regarding the combination of Iyoob and Higginson, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data anonymization system of Iyoob to have included the cloud-gateway feature of Higginson. One of ordinary skill in the art would have been motivated to incorporate the cloud-gateway feature of Higginson because Higginson teaches a -cloud-gateway feature that incorporates a “pre-migration analysis” that “minimizes downtime, maximizes transfer speeds, and ensures data integrity and validation (ensuring that all of the data has been transferred).”  See Higginson ¶ [0055].
Regarding Claim 17
Iyoob in view of Higginson (“Iyoob-Higginson”) discloses the computer-implemented method of claim 16, and Iyoob further discloses
wherein automatically causing the determined one or several privacy-preserving techniques to be applied (¶ [0070]) comprises 
automatically (¶ [0023], “Accordingly, the automatically generated regular expression may be inserted into the configuration file and the pseudonymizer may perform pseudonymization of the datasets of the data package,”) configuring executable instruction code executed by the computing resource (¶¶ [0098]-[0099], “Using the configuration file 507 a as a template for how to process [via associate executable instruction code] the datasets 515, the pseudonymizer 203 [within the computing resource; see also Higginson ¶ [0059]] may analyze the individual datasets 515 and identify the presence of types of PII that may be present within the columns or key names 509 classified with the classification 511 of anon or pseudon in the configuration file 507 a.”) and 
automatically providing configuration files…1 (¶ [0023], “Accordingly, the automatically generated regular expression may be inserted into the configuration file and the pseudonymizer may perform pseudonymization of the datasets of the data package, using the configuration file as a template for identifying and/or replacing PII within the columns or key names identified in the configuration file for pseudonymization.”).
Higginson further discloses
1 …for the gateway or executable instruction code (¶ [0067], “Additionally, the difficult process of generating migration scripts [as executable instruction code] and managing the timing and order of their execution can be automated by the cloud service.”) executed by the gateway (¶ [0073], “In some embodiments, the collected data may be sent to the Enterprise Manager Cloud Control 414 that resides within the gateway. The gateway 404 may be configured to operate [and thereby execute instruction code] on a customer system as a control point for managing how internal users and/or application assets are exposed to outside systems.”).Preliminary Amendment Atty. Docket No. ABBVP-48 Page 3 of 9
Regarding the combination of Iyoob and Higginson, the rationale to combine is the same as provided for claim 16 due to the overlapping subject matter of claims 16 and 17.
Regarding Claim 31
Iyoob-Higginson discloses the computer-implemented method of claim 17, and Iyoob further discloses
wherein the one or several privacy-preserving techniques (¶ [0020]) are 
automatically (¶¶ [0023]-[0024], “Accordingly, the automatically generated regular expression may be inserted into the configuration file and the pseudonymizer may perform pseudonymization of the datasets of the data package.”) determined depending on whether and/or how the data privacy requirements allow the data to be processed by the computing resource (¶ [0081], i.e., the data is processed as “anonymized” if the data privacy requirements require anonymization because the “PII data values [] are not useful for generating insights, which addresses how the data [is] to be processed) and 
depending on whether the data privacy requirements require the data to remain encrypted during processing by the computing resource (¶ [0081], i.e., the data is processed as “pseudonymized” if the data privacy requirements require pseudonymization because the data values are useful and the data must remain encrypted, which thus requires the “mapping” of the data to allow for its use).  
Regarding Claim 18
Iyoob-Higginson discloses the computer-implemented method of claim 16, and Iyoob further discloses
wherein the one or several privacy-preserving techniques (¶ [0020]) are 
automatically (¶¶ [0023]-[0024], “Accordingly, the automatically generated regular expression may be inserted into the configuration file and the pseudonymizer may perform pseudonymization of the datasets of the data package.”) determined depending on whether and/or how the data privacy requirements allow the data to be processed by the computing resource (¶ [0081], i.e., the data is processed as “anonymized” if the data privacy requirements require anonymization because the “PII data values [] are not useful for generating insights, which addresses how the data [is] to be processed) and 
depending on whether the data privacy requirements require the data to remain encrypted during processing by the computing resource (¶ [0081], i.e., the data is processed as “pseudonymized” if the data privacy requirements require pseudonymization because the data values are useful and the data must remain encrypted, which thus requires the “mapping” of the data to allow for its use).  
Regarding Claims 34
With respect to claim 31, a corresponding reasoning as given earlier for claim 18 applies, mutatis mutandis, to the subject matter of claim 31. Therefore, claim 31 is rejected, for similar reasons, under the grounds set forth for claim 18.
Regarding Claim 22
Iyoob-Higginson discloses the computer-implemented method of claim 16, and Iyoob further discloses 
wherein the one or several privacy-preserving techniques (¶ [0020]) are automatically (¶¶ [0023]-[0024]) determined from a set of predefined techniques (¶ [0021], “The configuration file providing instructions [as a technique] to the pseudonymizer may be updated accordingly to not only include the classification of the columns or key names,…,” i.e., to be “updated,” the use of the configuration file as a technique must be in existence and thereby predefined; and ¶ [0023], “…using one or more user annotations and/or user feedback [as a technique] to automatically generate one or more regular expressions concisely identifying PII and/or updating the [predefined] library of data patterns to reflect the automatically generated regular expressions”).  
Regarding Claim 23
Iyoob-Higginson discloses the computer-implemented method of claim 16, and Iyoob further discloses 
wherein the one or several privacy-preserving techniques (¶ [0020]) are automatically (¶¶ [0023]-[0024]) determined from the group comprising data encryption, data obfuscation, data anonymization (¶ [0020], “For example, column names or key names of the metadata can be assigned classifications that identify the data within the column name to be left unprocessed, anonymized and/or pseudonymized.”), homomorphic encryption, multi-party computation, trusted execution environment.  
Regarding Claim 24
Iyoob-Higginson discloses the computer-implemented method of claim 16, and Iyoob further discloses 
further comprising: receiving, by a processing device (Fig. 1, ¶ [0072], “Embodiments of the language processing module 205 may be part of the host system 201, a separate standalone device, or part of a broader data processing system 100 [as the processing device].”), a human-readable data privacy policy (¶ [0070], “The functions, tasks or processes fulfilled by the pseudonymizer 203 may include the classification of fields within data packages or datasets using metadata [as human-readable data privacy policy] associated therewith;” ¶ [0071], “Embodiments of the language [or human-readable data] processing module 205 may perform functions, tasks or processes associated with analyzing metadata and/or data values of one or more datasets that make up the data packages being scrubbed. Language processing module 205 may understand and/or recognize one or more fields within the metadata, including but not limited to recognizing column names or key names describing the fields present within the metadata during metadata classification.”); and 
generating, by the processing device (Fig. 1, ¶ [0072]), the data privacy requirements as a machine-readable representation of at least part of the human-readable data privacy policy (¶ [0084], “Embodiments of the machine learning module 207 may determine [and thereby generat[e]] classifications of the metadata fields such as columns or key names and/or classifications of replacement methods to apply [and thereby implement data privacy requirements] to the data values identified as PII by the language [or human-readable data] processing module 205 using cognitive computing and machine learning techniques to identify patterns in the data values compared with the pattern library 209 with minimal intervention by a human user and/or administrator;” and ¶ [0097], “In some embodiments, the configuration file 507 a outputted by the pseudonymizer 203 may be reviewed [as human-readable data], approved and/or revised by the user,” and “Moreover, user changes and feedback resulting in the updated configuration file 507 a [as a machine-readable representation], may be fed back into the machine learning module 207 to retrain the model used to generate the classifications 511.”).  
Regarding Claim 27
Iyoob-Higginson discloses the computer-implemented method of claim 16, and Iyoob further discloses 
further comprising: 
receiving information on the processing operations that are to be performed on the data by the computing resource (¶ [0020], “Embodiments of the present disclosure classify the data being uploaded for scrubbing by initially using the metadata [as information received] to assign classifications based on fields describing the data provided,” i.e., the metadata includes information about “fields describing the data” that is information on the processing operations, such information being the fields of sensitive data that the processing operations will act on), 
the information on the processing operations specifying one or several algorithms or mathematical functions to be applied to the data (¶ [0020], “Embodiments of the present disclosure may use machine learning algorithms such as a classification model [to be applied to the data] to assign a classification to the data [as a processing operation] based on the fields described by the metadata.”); 
analyzing the processing operations that are to be performed on the data by the computing resource (¶ [0081], “In the exemplary embodiments, the machine learning module 207 may apply a classification learning model [for analyzing the processing operations] to column names, key names or other data fields [or the data] extracted from the metadata by the language processing module 205 and classify the extracted column or key names of the metadata based on the expected type of PII and value of the PII expected within the column name or key name.”); 
generating a machine-readable representation of the processing operations (¶ [0021], “The configuration file [as a machine-readable representation] providing instructions [as processing operations] to the pseudonymizer may be updated accordingly to not only include the classification of the columns or key names, but to further include the type of PII which may be used as a blueprint for identifying the PII data values within the datasets stored by the column or key, and the replacement method for scrubbing [as a further processing operation] the PII found within the column or key.”); and 
using the machine-readable representation of the processing operations for determining that one or several privacy-preserving techniques to be applied (¶ [0021], “The configuration file providing instructions to the pseudonymizer may be updated accordingly to not only include the classification of the columns or key names, but to further include the type of PII which may be used as a blueprint for identifying the PII data values within the datasets stored by the column or key, and the replacement method for scrubbing the PII [and thus a determination was made that one or several privacy-preserving techniques be applied] found within the column or key.”).  
Regarding Claim 28
Iyoob-Higginson discloses the computer-implemented method of claim 16, and Iyoob further discloses
wherein automatically determining the one or several privacy-preserving techniques to be applied (¶ [0020]) comprises evaluating candidate techniques in accordance with a metric (¶ [0082], “The machine learning models of the machine learning module 207 can predict with a particular level of confidence [as a metric], which replacement methods [as candidate techniques] should be applied [and in accordance with the metric] to the data values of the datasets when scrubbing the data values, based on the patterns of PII described in pattern library 209 and the recommended replacement methods for the identified PII patterns that match the types of PII data within the datasets of the data package.”), 
wherein the metric quantifies compliance with the data privacy requirements when the data are processed in accordance with the processing operations (¶ [0085], “In some embodiments, the pattern library 209 may be updated based on the level of confidence [as a quantified metric] exhibited by the machine learning models that the patterns arising from user submissions or user annotations correctly identify PII-containing metadata fields [and thereby demonstrate compliance with the data privacy requirements], the type of PII identified within the field and/or replacement methods that may be suggested by the pattern library 209.  Embodiments of the machine learning models and the pseudonymizer 203 [that process data in accordance with the processing operations] may update the pattern library with additional data and metadata patterns when a level of confidence is reached above a particular threshold set by the pseudonymizer 203, host system 201 and/or administrator of host system 201. For example, a confidence level [as a quantified metric] of greater than 70%, greater than 85%, greater than 90%, greater than 95%, greater than 99%, etc.”).
Regarding Claim 35
Iyoob-Higginson discloses the computer-implemented method of claim 16, and Iyoob further discloses
wherein determining the one or several privacy-preserving techniques based on the data privacy requirements for the data (¶ [0020]) and {the processing operations (Higginson ¶ [0055], Iyoob ¶ [0070])} comprises 
determining the one or several privacy-preserving techniques…1 (¶ [0020]) 
Higginson further discloses
1 …based on information on the processing operations (¶ [0055]) to be performed on the data by the computing resource (¶ [0059], “First, the source databases and the target databases may be subjected to a pre-migration analysis. This analysis [to determine information that] may be useful for categorizing objects [as a processing operation], identifying objects that require special handling during migration [as a processing operation, where “special handling” suggests the privacy-preserving techniques as taught by Iyoob ¶ [0020]), identifying invalid objects, analyzing the usage and criticality of objects, and/or the like;” and ¶ [0060], “The cloud service [as the computing resource] can then perform calculations and analysis on the data recorded by the agent in order to provide data for specific migration scenarios [that involve the privacy-preserving techniques]. ”).
Regarding the combination of Iyoob and Higginson, the rationale to combine is the same as provided for claim 16 due to the overlapping subject matter of claims 16 and 35.
Regarding Claim 36
Iyoob-Higginson discloses the computer-implemented method of claim 16, and Higginson further discloses
wherein the processing operations (¶ [0055]) to be performed on the data by the computing resource (¶ [0059]) comprise 
at least one of remote monitoring, predictive maintenance, classification of operational failures, root cause analysis or process optimization (¶ [0060], “An Enterprise Manager agent may be employed to collect and monitor modeling data associated with the customer's databases,” i.e, the Enterprise Manager that conducts the monitoring is remote with respect to the cloud service/computing resource; and “The cloud service can then perform calculations and analysis on the data recorded by the agent in order to provide data for specific migration scenarios [that thereby enables process optimization].”).
Regarding the combination of Iyoob and Higginson, the rationale to combine is the same as provided for claim 16 due to the overlapping subject matter of claims 16 and 36.
Regarding Independent Claim 29
With respect to independent claim 29, a corresponding reasoning as given earlier for independent claim 16 applies, mutatis mutandis, to the subject matter of claim 29. Therefore, claim 29 is rejected, for similar reasons, under the grounds set forth for claim 16. 
Regarding Independent Claim 30
With respect to independent claim 30, a corresponding reasoning as given earlier for independent claims 16 and 17 applies, mutatis mutandis, to the subject matter of claim 30. Therefore, claim 30 is rejected, for similar reasons, under the grounds set forth for claims 16 and 17.
B.	Claims 19-21 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Iyoob in view of Higginson, and further in view of Stofberg et al. (US 2014/0137262, “Stofberg”).
Regarding Claim 19
Iyoob-Higginson discloses the computer-implemented method of claim 17, and Iyoob further discloses
wherein the one or several privacy-preserving techniques (¶ [0020]) are 
automatically (¶¶ [0023]-[0024]) determined (¶¶ [0020], [0023]-[0024]) depending on…1 
Iyoob-Higginson doesn’t disclose
1 …which mathematical operations are to be performed on the data by the computing resource.
Stofberg, however, discloses
1 …which mathematical operations are to be performed on the data by the computing resource (¶ [0031], “The transformation function may associate each element (the encrypted old_value) in each main set 210, 220, 230 with a unique random element in the new_value set 250, 260, 270, wherein the randomization of the association may be driven by the parameters,” i.e., “encryption” is a mathematical operation, and the “mapping of the raw data values” to “anonymized values,” see Iyoob ¶ [0081], is performed as disclosed by Stofberg).  
Regarding the combination of Iyoob-Higginson and Stofberg, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anonymization system of Iyoob-Higginson to have included the mathematical/parameterized technique of Stofberg. One of ordinary skill in the art would have been motivated to incorporate the mathematical/parameterized technique of Stofberg because Stofberg teaches a method of anonymizing fields of a database where “each field to be anonymized is protected by its own transformation function which ensures independence between fields and uniqueness of anonymized values where required.”  See Stofberg ¶ [0006].
Regarding Claims 32 and 33
With respect to claims 32 and 33, a corresponding reasoning as given earlier for claim 19 applies, mutatis mutandis, to the subject matter of claims 32 and 33. Therefore, claims 32 and 33 are rejected, for similar reasons, under the grounds set forth for claim 19. 
Regarding Claim 20
Iyoob-Higginson discloses the computer-implemented method of claim 17, and Iyoob further discloses
wherein the automatically (¶¶ [0023]-[0024]) determined one or several privacy-preserving techniques (¶¶ [0020], [0023]-[0024]) comprise…1 
Iyoob-Higginson doesn’t disclose
1 …a parameterizable technique.
Stofberg, however, discloses
1 …a parameterizable technique (¶ [0031], “The transformation function may associate each element (the encrypted old_value) in each main set 210, 220, 230 with a unique random element in the new_value set 250, 260, 270, wherein the randomization [as a technique] of the association may be driven by the parameters.”).
Regarding the combination of Iyoob-Higginson and Stofberg, the rationale to combine is the same as provided for claim 32 due to the overlapping subject matter of claims 32 and 34.
Regarding Claims 34
With respect to claim 34, a corresponding reasoning as given earlier for claim 20 applies, mutatis mutandis, to the subject matter of claim 34. Therefore, claim 34 is rejected, for similar reasons, under the grounds set forth for claim 20.
Regarding Claim 21
Iyoob in view of Higginson, and further in view of Stofberg (“Iyoob-Higginson-Stofberg”) discloses the computer-implemented method of claim 20, and Iyoob further discloses
wherein automatically (¶¶ [0023]-[0024]) determining one or several privacy-preserving techniques (¶¶ [0020], [0023]-[0024]) comprises…1 based on the privacy requirements of the data (¶ [0020], i.e., if the data is useful for “insights,” then the privacy requirement relates to “pseudonymization” and “mapping,” which is implemented via the use of parameters as disclosed by Stofberg ¶ [0031]) and 
based on the processing operations that are to be performed on the data by the computing resource (¶ [0070], “…revising PII identification patterns through automated generation of regular expressions and pseudonymizing data labeled as PII by scrubbing the data in accordance with the assigned replacement method [as disclosed by the parameterizable technique as disclosed by Stofberg ¶ [0031]]”).
Stofberg further comprises
1 …automatically determining parameters of the parameterizable technique… (¶ [0031])  
Regarding the combination of Iyoob-Higginson and Stofberg, the rationale to combine is the same as provided for claim 19 due to the overlapping subject matter of claims 19 and 21.
C.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Iyoob in view of Higginson, and further in view of Barday et al. (US 2020/0007579, “Barday”) and Swamy et al. (US 2020/0167323, “Swamy”).
Regarding Claim 25
Iyoob-Higginson discloses the computer-implemented method of claim 16, and Iyoob further discloses 
wherein generating the data privacy requirements (¶ [0020]) comprises…
Iyoob-Higginson doesn’t disclose
1 …automatically quantifying sensitivity of data fields of a legacy database.  
Barday, however, discloses
1 …automatically quantifying sensitivity of data fields of a …a database (¶¶ [0250]-[0251], “The data transfer assessment performed by the system may identify risks associated with the data transfer record, and in some embodiments, a risk score [to quantify sensitivity of data fields] may be calculated for the data transfer. For example, a data transfer that contains sensitive data that includes a customer credit card, has a source location in one continent (e.g., at a merchant), and has a destination location in a different continent (e.g., in a database), may have a high risk score because of the transfer of data between two separate continents and the sensitivity of the data being transferred;” ¶ [0413], “In particular embodiments, the system is configured to migrate data (e.g., personal data) collected and/or stored by one or more systems to one or more other systems. For example, in anticipation of, or in the event of, a data center outage, data stored on a data asset located in that data center may be migrated to another data asset in another data center.  This process may be at least substantially automatic…”).
Swamy, however, discloses
	a …legacy {database}… (¶ [0025], “The present disclosure describes a method and a system related to data migration from a data warehouse or a legacy database or a data lake to any target data warehouse/data lake, such as a cloud-based data warehouse/data lake on cloud,” i.e., Barday discloses migration of data between data centers, and Swamy discloses the specific circumstance involving a legacy database.)
	Regarding the combination of Iyoob-Higginson and Barday, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data anonymization system of Iyoob-Higginson to have included the sensitivity scoring feature of Barday. One of ordinary skill in the art would have been motivated to incorporate the sensitivity scoring feature of Barday because Barday teaches that “if one or more of the risk factors indicate a heightened risk for the data transfer, then the system can notify an individual associated with the particular organization” and additional actions can be taken to avoid the inadvertent exposure of sensitive data.  See Barday ¶ [0251]. 
	Regarding the combination of Iyoob-Higginson-Barday and Swamy, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data anonymization system of Iyoob-Higginson-Barday to have included the legacy database feature of Swamy.  One of ordinary skill in the art would have been motivated to incorporate the known techniques of the legacy database feature of Swamy because Barday teaches techniques for the migration of data centers with respect to a “data center outage,” see Barday ¶ [0413], and it would be obvious to one skilled in the art that the same techniques used when losing a database due to an outage can also be used when losing a database as a legacy database.  See MPEP § § 2143(I)(C) (stating under a KSR rationale that it is obvious to use a known technique in two similar circumstances).   
D.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Iyoob in view of Higginson, Barday, and Swamy, and further in view of Kimon et al. (US 2020/0410091, “Kimon”).
Regarding Claim 26
Iyoob in view of Higginson, and further in view of Barday and Swamy (“Iyoob-Higginson-Barday-Swamy”) disclose the computer-implemented method of claim 25, and Barday discloses
wherein automatically quantifying the sensitivity (¶¶ [0250]-[0251], [0413]) comprises: 
1 …;Preliminary Amendment 
Atty. Docket No. ABBVP-48Page 5 of 92 …; and 
3 ….  
Iyoob-Higginson-Barday-Swamy doesn’t disclose
1 monitoring database queries to the database made by an application;
2 analyzing the database queries, including performing a feature extraction technique on the database queries to extract a set of features ();
3 identifying sensitive data fields in the database by processing the database queries with respect to the extracted set of features.
Kimon, however, discloses
1 monitoring database queries to the database made by an application (¶ [0025], “Query log 168 [that enables monitoring [of the] database] may contain a record of some or all database queries executed on database 165;” and ¶ [0030], “A database query may be contained in a script file [or application] and/or macro, and can be executed [and thereby made] this way, or can be executed manually via a command line interface, for example.”);
2 analyzing the database queries (Fig. 4, ¶ [0039], “These queries can be used as a basis for machine learning techniques [and thereby an analy[sis]] described further below.”), including performing a feature extraction technique on the database queries to extract a set of features (Fig. 4, ¶ [0042], “In operation 420, AI system 170 creates a set of artificial intelligence (AI) training data by extracting a plurality of features [as a feature extraction technique] from each of the first plurality of database queries, where each of the plurality of features [creating different sets] relates to a different attribute of the queries, according to various embodiments.”);
3 identifying sensitive data fields in the database (Fig. 2, ¶¶ [0028]-[0030], i.e., “Last_Name” is a sensitive data field in the database that stores the name “Smith”) by processing the database queries with respect to the extracted set of features (Fig. 4, ¶ [0047], “In operation 430, AI system 170 trains a machine learning classifier using the set of AI training data and using corresponding labels for each of the first plurality of database queries;” and ¶ [0053], “Accordingly, after training, the classifier is configured to receive a particular database query and to output [and thereby identify] a vector that places the query within a vector space [that comprises sensitive data];” i.e., the machine learning of Kimon can be employed as part of the “scrubbing” as disclosed by Iyoob ¶ [0019] that states “Embodiments of the present disclosure leverages the use of machine learning, crowd sourced libraries of data patterns, deep learning and pseudonymization to automate data scrubbing,…”).
Regarding the combination of Iyoob-Higginson-Barday-Swamy and Kimon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data anonymization system of Iyoob-Higginson-Barday-Swamy to arrive at the claimed invention.  KSR establishes that a rationale for obviousness is proven by showing a “use of [a] known technique to improve similar devices in the same way.”  See MPEP § 2143(I)(C).
To substantiate the conclusion of obviousness under this KSR rationale, the Examiner finds pursuant to MPEP § 2143(I)(C):
1) the prior art contained a base system, namely the data anonymization system of Iyoob-Higginson-Barday-Swamy, upon which the claimed invention can be seen as an “improvement” through the use of the database-query analysis feature, which incorporates the advantages of machine learning;
2) the prior art contained a “comparable” device, namely the database-query analysis feature of Kimon, that has been improved in the same way as the claimed invention through the database-query analysis feature; and
3) one of ordinary skill in the art could have applied the known improvement technique of applying the database-query analysis feature to the base data anonymization system of Iyoob-Higginson-Barday-Swamy, and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491